DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al.  (US 10,537,043).
Regarding claim 1, Aoki et al. discloses a receptacle assembly 10 comprising: a receptacle cage 12 having at least a first sidewall 22 and a second sidewall 24 that define an interior cavity (fig. 2, not labeled), the receptacle cage having a first width spanning between an outer surface of the first sidewall and an outer surface the second sidewall; and a heatsink 40, 50 at least partially disposed within the interior cavity of the receptacle cage, the heatsink having a second width (fig. 8, outer dimension of heatsink) that is greater than the first width of the receptacle cage (fig. 8).
Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 10,555,437).
Regarding claim 1, Little discloses a receptacle assembly 10 comprising: a receptacle cage 100 having at least a first sidewall and a second sidewall (fig, 3A, not labeled) that define an interior cavity 102 the receptacle cage having a first width spanning between an outer surface of the first sidewall and an outer surface of the second sidewall; and a heatsink 220,222, 223 at least partially disposed within 
Regarding claim 2, Little discloses the receptacle cage is a stacked cage that further has a front face and a rear face, the receptacle assembly further comprising: a first socket region 204 (lower) disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage; and a second socket region 204 (upper) disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage, the second socket region being disposed above the first socket region within the interior cavity of the receptacle cage.
Regarding claim 3, Little discloses the heatsink is disposed between the first socket region and the second socket region (fig. 14(A) – 14(B)).
Regarding claim 4, Little discloses the heatsink includes a horizontal portion, a first vertical portion (leftmost upper portion 222) coupled to a first side of the horizontal portion, and a second vertical portion (rightmost upper portion 222) coupled to a second side of the horizontal portion (fig. 11).
Regarding claim 6, Little discloses the heatsink has an H-shape such that the first vertical portion and the second vertical portion are disposed outside of the interior cavity of the receptacle cage and extend upwardly and downwardly from the horizontal portion 234 (fig. 5(A), 5(B) and 14 (A)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kachlic (US 10,153,571) in view of Aoki et al. (US 10,537,043).
Regarding claim 1, Kachlic discloses a receptacle assembly 1 comprising: a receptacle cage 5 having at least a first sidewall (fig. 1 and 2, left, not labeled) and a second sidewall (fig. 1 and 2, right, not labeled) that define an interior cavity (fig. 3, body 30, bottom cover 80 and rear panel 90 that are constructed to form an enclosure), the receptacle cage having a first width spanning between an outer surface of the first sidewall and an outer surface of the second sidewall; and a heatsink disposed within the interior cavity of the receptacle cage.
However, Kachlic does not disclose a heatsink at least partially disposed within the interior cavity of the receptacle cage, the heatsink having a second width that is greater than the first width of the receptacle cage.
Aoki et al. discloses a heatsink 40, 50 at least partially disposed within the interior cavity of the receptacle cage, the heatsink having a second width (fig. 8, outer dimension of heatsink) that is greater than the first width of the receptacle cage (fig. 8).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art implement Aoki’s et al. design of heatsink for Kachlic’s receptacle wherein the heatsink at least partially disposed within the interior cavity of the receptacle cage, the heatsink having a second width that is greater than the first width of the receptacle cage to improve the air cooling of pluggable optical modules disposed within optical module cages.
Regarding claim 2, Kachlic discloses the receptacle cage is a stacked cage that further has a front face 6 and a rear face 7, the receptacle assembly further comprising: a first socket region 20 disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage; and a second socket region 10 disposed within the interior cavity of the receptacle cage proximate to the front 
Regarding claim 3, Kachlic discloses the heatsink is disposed between the first socket region and the second socket region (fig. 2 and 4).
Regarding claim 4, Kachlic discloses the heatsink includes a horizontal portion 102, a first vertical portion (leftmost upper portion 101) coupled to a first side of the horizontal portion, and a second vertical portion (rightmost upper portion 101) coupled to a second side of the horizontal portion (fig. 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kachlic (US 10,153,571)  and Aoki et al. (US 10,537,043) as applied to claim 4 above, and further in view of Briant et al. (US 10,104,760).
Regarding claim 5, Kachlic and Aoki et al. disclose all the limitations except the heatsink has an inverted U-shape such that the first vertical portion and the second vertical portion are disposed outside of the interior cavity of the receptacle cage, and descend from the horizontal portion.
Briant et al. discloses the heatsink 130 has an inverted U-shape such that the first vertical portion 152 and the second vertical portion 152 are disposed outside of the interior cavity of the receptacle cage, and descend from the horizontal portion 150 (fig. 3 - 7).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art implement Briant’s et al. design of heatsink for Kachlic’s receptacle wherein the heatsink has an inverted U-shape such that the first vertical portion and the second vertical portion are disposed outside of the interior cavity of the receptacle cage, and descend from the horizontal portion to provide a larger surface area in order to more quickly and22 ATTORNEY DOCKET NO. 0370.7099CON (CPOL No. 1027401-US.03)CPOL No. 1027401-US.03efficiently dissipate the heat pulled from the modules plugged into the module socket regions.


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claims 2 or 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of records does not teach “the heatsink comprises: a first set of fins that extend vertically from the horizontal portion; a second set of fins that extend horizontally from the first vertical portion; and a third set of fins that extend horizontally from the second vertical portion” as recited in claim 7; the prior art of records does not teach “the heatsink includes a first horizontal portion disposed between the first socket region and the second socket region, a second horizontal portion disposed above the second socket region and oriented parallel to the first horizontal portion, a first vertical portion coupled to a first side of the first horizontal portion and a first side of the second horizontal portion, and a second vertical portion coupled to a second side of the first horizontal portion and a second side of the second horizontal portion” as recited in claim 8.
Claims 9 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a heatsink having a first portion and a second portion coupled to the first portion, the first portion being at least partially disposed within the interior cavity of the receptacle cage and extending through at least one of the plurality of sidewalls of the receptacle cage, the second portion being disposed outside of the receptacle cage” as recited in independent claim 9; the prior art of record does not teach “a heatsink having a first portion that is in abutment with the at least one socket region, and a second portion that is coupled to the first portion and disposed outside of the interior cavity proximate to either the first sidewall or the second sidewall” as recited in independent claim 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831